DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the title is overcome by the amended title. 
The indefiniteness rejections are overcome by the amendments, with the exception of claim 16. There is no relationship drawn between the two listed red green, and blue subpixels” in “capacitance values of storage capacitors of the red, green and blue subpixels are proportional to the different aperture ratios of the red, green and blue subpixels.” Thus the same problem is still present.
The applicant argues on page 8 of the response that “FIGS. 7 to 9 and their related descriptions of the as-filed specification including paragraphs [0052]-[0069] precisely disclose how the capacitance values of the capacitors in the first and second subpixels (P1 and P2) can be adjusted. For example, the present disclosure describes that the size S21 or S22 of at least one of the first or second storage electrode 142 or 144 included in the second subpixel P2 is smaller than the size S11 or S12 of at least one of the first or second storage electrode 142 or 144 included in the first subpixel P1  Thus, the capacitance value of the storage capacitor Cst of the second subpixelP2 having a low aperture ratio can be set smaller than the capacitance value of the storage capacitor Cst of the first subpixel P1 having a high aperture ratio. As a result, the first subpixels P1 having the high aperture ratio which are relatively far away from the boundary area BL and the second subpixels P2 having the low aperture ratio which are relatively close to the boundary area BL can implement the uniform luminance.”
However, the scope of claim 1 encompasses the opposite relationship to that which is disclosed by the applicant in the disclosure of the application. This is certainly not reasonably enabled by the applicant in the specification. If the applicant continues to believe that this rejection is not justified, please contact the examiner to discuss the matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-13, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pixels of different sizes having respective capacitances proportional to the aperture ratios, does not reasonably provide enablement for other different capacitance values.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification discloses an OLED with pixels at the edge of a non-rectangular display that have smaller aperture and proportionally lower capacitances in the corresponding capacitors to promote uniformity of luminance in the device. There is no disclosure that would enable or give reason to those in the art to have other differences in capacitance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that “each of the first and second unit pixels comprises red, green and blue subpixels having different aperture ratios, and wherein capacitance values of storage capacitors of the red, green and blue subpixels are proportional to the different aperture ratios of the red, green and blue subpixels.” This can be read in at least two different ways: that the capacitance of the red, green and blue subpixels have capacitance values that are each proportional to their respective differences in aperture across the first and second unit pixels, or that the capacitance of the red, green and blue subpixels have capacitance values that are each proportional to their respective differences in aperture with respect to each other. As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).

Allowable Subject Matter
Claims 2-4, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897